Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 1 of 8

JUDGE ENGELMAYER
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

xX

CHRISTOPHER O’ROURKE, Pro-se

Plaintiff, COMPLAINT

Civil Action No.

-against-
Nirvana

Defendants.

x
Plaintiff,

CHRISTOPHER O’ROURKE, Pro-se (hereinafter the “Plaintiff’), by and through

his representation as Pro-se, hereby files this Complaint and sues Nirvana, a domestic business
corporation, (“Defendants”), for a) injunctive relief, b) compensatory relief, and c) miscellaneous fees
and costs pursuant to 42 U.S.C. 12181, et. Seq., of the Americans with Disabilities Act (“ADA”), the
New York Human Rights Law (““NYCHRL”), and the New York State Human Rights Law

(“NYSHRL”) and alleges:

JURISDICTION AND PARTIES
1. This is an action for declaratory and injunctive relief pursuant to Title III of the ADA, 42
U.S.C. § 12181, et. Seq. This Court is vested with original jurisdiction under 28 U.S.C. §1331 and

§ 1343.
Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 2 of 8

2. Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) in that all events giving rise to
this lawsuit occurred in the State of New York.

3. The vocative Premises and the events giving rise to this lawsuit is located at 346 Lexington
Avenue, New York, NY 10016 (hereinafter “Premises”).

4, Venue is proper in this Court as the premises is in the State of New York,

County of New York.

5. The Defendants, Nirvana, are authorized to conduct, and are conducting business within the
State of New York.

6. Upon information and belief Nirvana a Corporation, is the lessee and/or operator of the real
property, and the owner of the improvements where the Premises is located which is the subject of this
action. Defendant also maintains and controls the Premises.

7. Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants’ Premises is a
place of public accommodation in that it is an establishment which provides goods and services to the
public.

8. Upon information and belief, Nirvana, is the owner, lessor and/or operator and managing
agent of the real property where the Premises is located, which is the subject of this action, the facility
commonly referred to Nirvana, which also maintains and controls the Premises.

9. Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or Premises which
is the subject to this action is a public accommodation covered by the ADA and which must be in
compliance therewith.

10. At the time of Plaintiffs visit to the Premises and prior to the instant action, he was denied
access to the premises,

Plaintiff is a resident in the state of New York. Plaintiff has at all material times suffered from a
“qualified disability” under the ADA. As a result of spinal stenosis surgury,X3, bilateral hip

replacement X-2, total left knee replacement, spinal fusion X-3, neuropathy affecting both legs with
Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 3 of 8

resultant muscular atrophy, as well as a steel rod in his right tibia and fibula, Plaintiff is severely
limited in his ability to walk and unable to traverse stairs, and must use a motorized wheelchair to
travel more than a short distance. Plaintiff also has serious limitations in his arms and shoulders as a
result of a left shoulder replacement and rotator cuff revision surgeries X-3.

11. In March 2018, Plaintiff attempted to enter Defendant’s Premises, however because of the
architectural barriers at the entrances of the store, steps at the main and only entrance, Plaintiff was
denied full and equal access to, and full and equal enjoyment of the facilities at Defendants’ Property,
which is subject to this instant litigation.

12. Defendants’ violations impede upon Plaintiff’s, and other similarly situated
disabled individuals’ right to travel free of discrimination.

COUNT I - VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

13. The ADA prohibits discrimination on the basis of disability. The Act guarantees
reasonable accommodations for individuals with disabilities to ensure they are not the subject of
discrimination.

14. The ADA and 2004 ADA/ABA Accessibility Guidelines for Buildings and Facilities (36
CFR Part 1191, Appendices B and C) along with 28 CFR Part 36, Subpart D, the New Construction
and Alterations portion of Title II (all hereinafter referred to as the “2010
Standards” or “Accessibility Standards”) dictate that property owners and operators of
commercial premises being used as “commercial establishments” are responsible for complying with
these Federal Accessibility Standards.

15. The Plaintiff is informant and believes, and therefore alleges that the Premises has
begun operations and/or undergone substantial remodeling, repairs and/or alterations since
January 26, 1990.

16. Defendants have discriminated, and continue to discriminate, against the Plaintiff and others that

are similarly situated, by denying full and equal access to and full and equal
Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 4 of 8

Enjoym
ent of goods, services, facilities, privileges, advantages, and/or accommodations at
Defendants’ Premises, in violation of these Accessibility Standards.

17. The Plaintiff has been unable to, and continues to be unable to, enjoy full and
equal safe access to, and the benefits of, all the accommodations and services offered at
Defendants’ Premises.

18. Plaintiff visited Defendants’ Premises with the intention of utilizing Defendants’
facilities, but was denied access to the Premises, and therefore suffered an injury in fact. In
addition, Plaintiff continues to reside in New York and will continue to desire to visit the
Premises in the future, but continues to be injured in that he is unable to and continues to be
discriminated against due to the architectural barriers which remain at the Premises, all in
violation of the ADA, and New York State and City Human Rights Law.

19. Pursuant to the mandates of 42 U.S.C. §12134(a), On July 26, 1991, the
Department of Justice, Office of Attorney General, promulgated Federal Regulations to
implement the requirements of the ADA, known as the American with Disabilities Act
Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under which said
Department may obtain civil penalties of up to $55,000 for the first violation and $110,000 for
any subsequent violation.

20. The Defendants’ Premises is in violation of 42 U.S.C. §12181 et. Seq., ADA and
the 2010 Standards, and is discriminating against the Plaintiff as a result of inter alia the
following specific violations:

a. Failure to provide an accessible entrance at street level door, due to the steps at the entrance,
and the failure to install a ramp with appropriate slope and signage, and/or otherwise provide
accessible and properly designated entrance. This barrier represents an insurmountable barrier to

independent entry by the Plaintiff and other individuals who use wheelchairs.
Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 5 of 8

b. Failure to provide a safe and accessible means of egress for emergencies.

c. Inaccessible dining tables as required minimum maneuvering clearance
allowing a forward approach not provided at dining tables.

d. Required minimum knee and toe clearance not provided at dining tables.

e. Percentage of existing dining tables required to be accessible not provided.

f. Failure to provide adequate directional and accurate informational signage
throughout the Premises.

g. Failure to provide signage addressing people with disabilities informing them that accessible
services are provided.

21. Upon information and belief, there are other current violations of, inter alia, the
ADA at Defendants’ Premises, and only once a full inspection is done can all said violations be
identified.

22. To date, the barriers and other violations of the ADA still exist and have not been
remedied or altered in such a way as to effectuate compliance with the provisions of the ADA.

23. Pursuant to ADA, 42 U.S.C. §1201 et. Seq. and the Accessibility Standards, the
Defendants were required to make the Premises, a place of public accommodation, accessible to a
person with disabilities since January 28, 1992. To date, the Defendants have failed to comply with
this mandate.

24. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the
Plaintiff injunctive relief; including an order to alter the Premises to make them readily
accessible to, and useable by, individuals with disabilities to the extent required by ADA, and

closing the Subject Facilities until the requisite modifications are completed.
Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 6 of 8

COUNT II —- VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW

25. Plaintiff repeats, reiterates, and re-alleges each and every allegation contained
hereinabove in paragraphs “1” through “24” inclusive of this Complaint with the same force and effect
as if hereinafter set forth at length.

26. The New York City Human Rights Law provides:
a. It shall be an unlawful discriminatory practice for any person, being the owner, lessee, proprietor,
manager, superintendent, agent or employee of any place or provider of public accommodation
because of the actual or perceived...disability...of any person, directly or indirectly, to refuse,
withhold from or deny to such person any of the accommodations, advantages, facilities or privileges
thereof...to the effect that any of the accommodations, advantages, facilities and or denied to any
person on account of...disability... NYC Admin. Code §8-107(4)(a).

27. Defendants are in violation of the New York City Human Rights Law by denying
the Plaintiff full and safe access to all the benefits, accommodations and services of the

Premises.

COUNT III —- VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW

28. Plaintiff repeats, reiterates, and re-alleges each and every allegation contained
hereinabove in paragraphs “1” through “27” inclusive of this Complaint with the same force and effect
as if hereinafter set forth at length.

29. The New York State Human Rights Law provides:
a. It shall be unlawful discriminatory practice for any person, being the owner, lessee, proprietor,
manager, superintendent, agent, or employee of any place of public accommodation...because of
the...disability...of any person, directly, or indirectly, to refuse, withhold from or deny to such person

any of the accommodations, advantages, facilities, or privileges thereof...to the effect that any of the
Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 7 of 8

accommodations, advantages, facilities and privileges of any such place shall be refused, withheld
from or denied to any person on account of...disability... NYS Exec. Law §296 (2)(a).

30. Defendant’s Premises is a place of public accommodation as defined in the New
York State Human Rights Law.

31. Defendants have further violated the New York State Human Rights Law by

being in violation of the rights provided under the ADA.

32. Defendants are in violation of the New York State Human Rights law by denying the
Plaintiff full and safe access to all the benefits, accommodations and services of the
Premises.
PRAYER FOR RELIEF

33. The Plaintiff demands compensatory damages in an amount to be determined by
agreement, including all applicable statutory damages and fines, for violations of their civil rights
under New York State Human Rights Law and City Law, including compensatory damages
contemplated by §297(4)(c).

34. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the
Plaintiff's injunctive relief; including an order to alter the Premises to make them readily
accessible to, and useable by, individuals with disabilities to the extent required by the ADA, the New
York City Human Rights Law, and the New York State Human Rights law, and closing the Subject
Facilities until the requisite modifications are completed.

35. Plaintiffs reasonable, expenses, and costs of suit as provided by state and federal law.
WHEREFORE, the Plaintiff hereby demands judgment against the Defendants joint and
severally and requests the following injunctive and declaratory relief:

a. The Court declares the Premises owned, operated, leased, controlled, and/or administered
by the Defendants are in violation of the ADA, the New York City Human Rights Law, and of the New

York State Human Rights Law;
Case 1:19-cv-04711-PAE Document1 Filed 05/22/19 Page 8 of 8

b. The Court enter an Order requiring the Defendants to alter their facilities
and amenities to make them accessible to and usable by individuals with disabilities to the full extent
required by Title III of the ADA and by NYCHRL, and the NYSHRL;

c. The Court enter an order directing the Defendants to evaluate and neutralize their policies,
practices and procedures toward persons with disabilities, for such reasonable time as to allow the
Defendants to undertake and complete corrective procedures to the Premises;

d. The Court award compensatory damages, including all applicable statutory damages and
fines, to Plaintiff;

e. The Court award reasonable fees, all costs (including but not limited to court costs, expert
fees, etc.) and other expenses of suit to the Plaintiff; and

fi The Court award such other and further relief as this Court deems necessary, just and proper.

Lake Sheu

Christopher O’Rourke Christopher O’ Rourke

     

357 East 57" Street
Dated: May 22, 2019 New York, NY 10022

917-549-7453
MacMavenLtd@mac.com
